Mr. Justice Handy
delivered the- opinion of the court.
This action was brought on the 27th of July, 1850, by the defendant in error against the plaintiff in error, in the circuit court of Carroll county, on a judgment rendered against the plaintiff in error, in the State of Kentucky, on the 10th of September, 1847. On the trial below, the plaintiff offered in evidence, a transcript of the record of the judgment in Kentucky, to the admission of which in evidence, the defendant objected, on the ground that the judgment had been rendered more than three years next preceding the trial then in progress, which took place in May, 1851, it being admitted that the defendant Moore was, at the time of institution of the suit in Kentucky, in which the judgment was rendered, and has since continued to be, a citizen of this State. The-court overruled the objection, and admitted the record of the judgment in evidence ; and this is the error now complained of.
The question here presented involves the construction to be given to the act of 1846, which provides, “ that no record of any judgment recovered in any court of record without the limits of this State, against any person who was at the .time of the cofn-*308menceraent of the suit on which said judgment is founded, or at the time of the rendition of said judgment, a citizen of this State, shall be received in any court in this State as evidence to charge such citizen with liability, after the expiration of three years from the time of the rendition of such judgment without the limits of this State.” Hutch. 833. The question is, did this statute intend to bar an action commenced after the time limited by it, or did it intend to exclude evidence of the judgment where three years had not elapsed between the date of the judgment and the institution of the suit; but that period' had elapsed at the time of trial and offering the evidence. In other words, is it a statute of limitations simply, or was its design to change the established rules of evidence and of judicial proceedings and the rights of parties ?’
The phraseology of the statute renders it not free from difficulty of construction. It is an amendment to the general statute of limitations, and purports, in its preamble, to be a statute of limitations; and the legislature must have had in view that general principle governing all statutes limiting actions, that the periods prescribed have reference to the commencement of the action. We cannot suppose that the legislature intended to do more than to debar a party of any right to maintain an action commenced on such a judgment after the lapse of time mentioned, or that any reference was had-to the time of trial of a suit which might be commenced long before the expiration of the time limited. Such a construction would involve the most unjust and unreasonable consequences. Thus, if a party instituted his action in this State immediately after the rendition of the judgment in another State, or amply within the time limited, hnd it should so happen that the suit was not tried until after the expiration of three years from the time of rendition of the judgment, an action properly commenced, upon a just and legal demand, would be absolutely defeated. The right of parties to maintain actions is always governed by the condition of the demand at the time of instituting the suit; and it would be an anomaly in legislation for the legislature to recognize the right of a party to institute a suit for the redress of a wrong then existing, and yet, at the same time, debar him of the right *309to maintain it, by depriving him offfhe means he had to show his grievance at. the time he commenced his suit. But such would be the case if a literal construction is given to the words of this statute.
If the statute intended to establish a new rule of evidence, it cañnoL be held to divest a right already accrued and in due course of legal prosecution. And though State legislatures have power to pass statutes of limitations, and to regulate remedies, they have no power to declare, that records of judgments from other States, duly authenticated, shall not be evidence of the judgment; for this would be in direct violation of the fourth article of the first section of the constitution of the United States, declaring that “ full faith and credit shall be given in each State to the public acts, records, and judicial proceedings of every other State,” and the Act of Congress of 26th May, 1790, in furtherance of that article of the constitution.
We are, therefore, led to sanction such a construction of the statute as is most consistent with reason and justice, and not in conflict with the constitution of the United States; and we are accordingly of opinion, that this is a statute of limitations affecting the commencement of the suit, and that if an action on such judgment be instituted before the expiration of three years from the date of its rendition, a transcript of the record of it is admissible evidence on the trial, though more than three years have elapsed at the time it is offered in evidence.
The judgment is, therefore, affirmed.